Citation Nr: 0844459	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-04 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the amount of 
$4,786.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel






INTRODUCTION

The veteran had active service from July 1961 to June 1965.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 decision of the Committee on 
Waivers and Compromises (CWC) of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


FINDING OF FACT

It would be an undue financial hardship on the appellant to 
repay the overpayment, and to require the appellant to repay 
the $4,786.00 pension overpayment in these circumstances 
would arguably defeat the purpose of pension benefits.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected pension 
benefits would be against the principle of equity and good 
conscience.  38 U.S.C.A. §§ 5107, 5302 (West 2002); 38 C.F.R. 
§ 1.965 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the case of Barger v. Principi, 16 Vet. App. 132, 138 
(2002), the United States Court of Appeals for Veterans 
Claims (Court) held that the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
do not apply to chapter 53 waiver of recovery matters.  
Consequently, the Board finds that the VCAA is not applicable 
to this case.

The Board also points out that in determining that a waiver 
of the subject indebtedness was not warranted, the March 2006 
supplemental statement of the case further indicated that as 
opposed to the CWC's previous determinations, the CWC now 
found that the veteran was free of fraud, misrepresentation 
or bad faith in this matter.  The Board agrees.

The issue of whether the indebtedness was properly created is 
currently not before the Board.  The sole issue on appeal is 
therefore whether equity and good conscience justifies a 
waiver of the subject overpayment.

In September 1999, the veteran was awarded nonservice-
connected pension benefits, effective from August 1, 1999.  
Included within the pension award notice was a statement that 
advised the appellant that it was his responsibility to 
notify the VA immediately if income was received from any 
source other than as currently reported.

On January 3, 2002, the veteran called the RO to report his 
Social Security income and add his wife as a dependent.  The 
RO mailed him appropriate forms.  Thereafter, in an 
eligibility verification report, dated January 16, 2002 and 
date stamped by the RO on February 28, 2002, the veteran 
advised the RO of the fact that he had received a lump sum 
distribution of disability benefits from the Social Security 
Administration (SSA) for benefits due the veteran since June 
1999.  The amount of the distribution was indicated to be 
$29,135.00.

A June 2002 financial status report reflects the veteran's 
receipt of SSA disability in the monthly amount of $968.00.  
The veteran also listed monthly expenses in the amount of 
$969.00, which represented primarily expenses for shelter, 
food, utilities, and heat.  No cash was indicated to be on 
hand.  Consequently, it is not clear what happened to the 
lump sum payment from SSA. 

In his January 2005 substantive appeal, the veteran stated 
that he received the SSA lump sum distribution on November 7, 
2001.

A computer generated record from SSA confirms that the lump 
sum of $21,052.75 was not paid to the veteran until October 
29, 2001, and on this basis, the March 2006 supplemental 
statement of the case advised the veteran that his initially 
communicated overpayment was being reduced from $25,988.00 to 
$4,786.00.  More specifically, the RO stated that based on 
the information confirming that the lump sum was not received 
until October 29, 2001, it had reinstated pension benefits 
from August 1, 1999 to November 30, 2001.  

The CWC has not provided an itemization concerning the basis 
for the adjusted overpayment amount of $4,786.00; however, 
the Board presumes that it is based on several months of 
pension benefits the veteran received beyond November 30, 
2001.

In determining whether recovery of indebtedness from a 
claimant would be against equity and good conscience, the 
facts and circumstances in the particular case must be 
weighed carefully.  Different factors will enter into such a 
decision, such as the relative fault of the debtor, weighing 
such fault against any fault on the Government's part, 
whether there was unjust enrichment, whether there would be 
an undue financial hardship resulting from recovery of the 
overpayment, whether recovery of the overpayment would defeat 
the purpose of benefits otherwise authorized and whether the 
debtor relinquished a valuable right or changed position by 
reason of having relied upon the erroneous benefit.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.

In this case, the record reflects that when the appellant was 
awarded nonservice-connected pension in 1999, he was clearly 
advised of the need to advise VA of the receipt of additional 
income or changes in income previously reported.  Therefore, 
the Board does find at least some fault on the part of 
appellant for not advising VA immediately upon his receipt of 
the SSA lump sum disability payment in November 2001.  In 
addition, as was noted by the RO, appellant has also been 
enriched by benefits he was not entitled to receive.

On the other hand, the veteran contacted the RO on January 3, 
2002, indicating the intent to notify the RO of this 
information within a few weeks after his receipt of the lump 
sum distribution.  Thus, it would seem that overpayments that 
may have been made due solely to the fault of the veteran may 
at most include pension benefits received in December 2001 
and January 2002.  Moreover, although the Board again 
recognizes that it is not clear from the current record what 
happened to the lump sum distribution received by the veteran 
in November 2001, based on the monthly income and expenses 
noted by the veteran in June 2002, the Board finds that 
monthly expenses closely approximate income, and that this 
does indicate that it would be an undue financial hardship on 
appellant to repay the overpayment, especially where 
appellant, at age 65 and on SSA disability, has fewer options 
in the face of even minor financial difficulties.  In 
addition, to the extent VA pension benefits exist to provide 
an income supplement to veterans and their families with very 
limited financial resources, to require the appellant to 
repay the overpayment in these circumstances would arguably 
defeat the purpose of the benefits otherwise authorized.

Therefore, as the Board finds the criteria in support of 
waiver to essentially balance with the criteria against the 
claim, the Board will give appellant the benefit of the 
doubt, and conclude that recovery of the overpayment of 
nonservice-connected pension in the amount of $4,786.00 would 
be against the principle of equity and good conscience.  38 
U.S.C.A. § 5302; 38 C.F.R. § 1.965.  It follows that 
favorable action in connection with the veteran's appeal for 
waiver of recovery of the overpayment is in order.  In 
reaching the decision in this case, the Board has resolved 
all doubt in favor of the appellant.  38 U.S.C.A. § 5107.


ORDER

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension in the amount of $4,786.00 is 
granted.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


